 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7                                                    ***
 8    BLAKE L. ANDERSON,                                        Case No. 2:18-cv-02376-MMD-GWF
 9
                                              Plaintiff,                  ORDER
10            v.                                               REPORT AND RECOMMENDATION
11    JUDGE J. SCISENTO, et al.,
                                          Defendants.
12

13           This matter is before the Court on Plaintiff’s Application to Proceed In Forma Pauperis
14   (ECF No. 1), filed on December 13, 2018.
15                                             BACKGROUND
16           Plaintiff’s complaint is brought pursuant to 42 U.S.C. § 1983. Plaintiff alleges that Judge
17   J. Scisento and three of Plaintiff’s former court appointed attorneys, Patricia Doyle, Dean
18   Kajioka, and Monique McNeil violated his due process and equal protection rights. He states
19   that the district court did not have jurisdiction to conduct his trial, that Judge Scisento illegally
20   appointed counsel, and that Defendants Doyle, Kajioka, and McNeil failed to correct unlawful
21   conduct. He further alleges that Defendants violated the Racketeer Influenced and Corrupt
22   Organizations Act (“RICO).
23                                              DISCUSSION
24   I.      Application to Proceed in Forma Pauperis
25           Plaintiff filed this instant action and attached a financial affidavit to his application and
26   complaint as required by 28 U.S.C. § 1915(a). Reviewing Plaintiff’s financial affidavit pursuant
27

28
                                                           1
 1   to 28 U.S.C. § 1915, the Court finds that Plaintiff is unable to pre-pay the filing fee. As a result,

 2   Plaintiff's request to proceed in forma pauperis in federal court is granted.

 3   II.     Screening the Complaint

 4           Federal courts must conduct a preliminary screening in any case in which a prisoner

 5   seeks redress from a governmental entity or officer or employee of a governmental entity. See

 6   28 U.S.C. § 1915A(a). In its review, the court must identify any cognizable claims and dismiss

 7   any claims that are frivolous, malicious, fail to state a claim upon which relief may be granted or

 8   seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

 9   1915A(b)(1),(2).

10           In addition to the screening requirements under § 1915A, pursuant to the PLRA, a federal

11   court must dismiss a prisoner’s claims, “if the allegation of poverty is untrue,” or if the action “is

12   frivolous or malicious,” “fails to state a claim on which relief may be granted,” or “seeks

13   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

14   Dismissal of a complaint for failure to state a claim upon which relief may be granted is provided

15   for in Federal Rule of Civil Procedure 12(b)(6), and the Court applies the same standard under

16   Section 1915(e)(2) when reviewing the adequacy of a complaint or amended complaint.

17           Review under Fed. R. Civ. P. 12(b)(6) is essentially a ruling on a question of law. See

18   Chappel v. Laboratory Corp. of America, 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for

19   failure to state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

20   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d 756,

21   759 (9th Cir. 1999). In making this determination, the Court takes as true all allegations of

22   material fact stated in the complaint, and the Court construes them in the light most favorable to

23   the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th Cir. 1996). Allegations in a

24   pro se complaint are held to less stringent standards than formal pleadings drafted by lawyers.

25   See Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per

26   curiam). While the standard under Rule 12(b)(6) does not require detailed factual allegations, a

27   plaintiff must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly,

28
                                                         2
 1   127 S.Ct. 1955, 1964-1965 (2007). A formulaic recitation of the elements of a cause of action is

 2   insufficient. Id., See Papasan v. Allain, 478 U.S. 265, 286 (1986).

 3          All or part of a complaint filed by a prisoner may therefore be dismissed sua sponte if the

 4   prisoner’s claims lack an arguable basis either in law or in fact. This includes claims based on

 5   legal conclusions that are untenable (e.g. claims against defendants who are immune from suit or

 6   claims of infringement of a legal interest which clearly does not exist), as well as claims based

 7   on fanciful factual allegations (e.g. fantastic or delusional scenarios). See Neitzke v. Williams,

 8   490 U.S. 319, 327-28 (1989); see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

 9   III.   Instant Complaint

10          A.      Plaintiff’s § 1983 Claims

11          42 U.S.C. § 1983 creates a path for the private enforcement of substantive rights created

12   by the Constitution and Federal Statutes. Graham v. Connor, 490 U.S. 386, 393-94 (1989). To

13   the extent that Plaintiff is seeking to state a claim under § 1983, a plaintiff “must allege the

14   violation of a right secured by the Constitution and the laws of the United States, and must show

15   that the alleged deprivation was committed by a person acting under color of law.” West v.

16   Atkins, 487 U.S. 42, 48-49 (1988). A person acts under “color of law” if he “exercise[s] power

17   possessed by virtue of state law and made possible only because the wrongdoer is clothed with

18   the authority of state law.” West, 487 U.S. at 49.

19                  1.      Judicial Immunity

20          The United States Supreme Court has repeatedly held that judges and those performing

21   quasi-judicial functions are absolutely immune from damages for acts performed within their

22   judicial capacities. See, e.g., Nixon v. Fitzgerald, 457 U.S. 731, 766 (1982); see also Miller v.

23   Davis, 521 F.3d 1142, 1145 (9th Cir. 2008); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.

24   1986) (en banc) (stating that “[j]udges . . . are absolutely immune from damage liability for acts

25   performed in their official capacities”); Gregory v. Thompson, 500 F.2d 59, 62 (9th Cir. 1974)

26   (“A seemingly impregnable fortress in American Jurisprudence is the absolute immunity of

27   judges from civil liability for acts done by them within their judicial jurisdiction.”). “Courts

28
                                                       3
 1   have extended absolute judicial immunity from damage actions under 42 U.S.C. § 1983 not only

 2   to judges but also to officers whose functions bear a close association to the judicial process.”

 3   Demoran v. Witt, 781 F.2d 155, 156 (9th Cir. 1986). “Judges and those performing judge-like

 4   functions are absolutely immune from damage liability for acts performed in their official

 5   capacities.” Ashelman, 793 F.2d at 1075; Miller, 521 F.3d at 1145; Partington v. Gedan, 961

 6   F.2d 852, 860 n.8 (9th Cir. 1992).

 7          Plaintiff alleges that Defendant Judge Scisento violated his rights by illegally appointing

 8   him attorneys and conducting a trial for which the court did not have jurisdiction. Plaintiff

 9   asserts claims against Defendant Judge Scisento for conduct undertaken in his official judicial

10   capacities. Judge Scisento is, therefore, entitled to judicial immunity from Plaintiff’s § 1983

11   claims. As a result, the Court recommends dismissal of Plaintiff’s claims against Judge Scisento

12   with prejudice for failure to state a claim upon which relief can be granted. It is clear from the

13   face of his complaint that these deficiencies cannot be cured by amendment. Thus, Defendant

14   should not be granted leave to amend his complaint.

15                  2.      Plaintiff’s Claims against Public Defender and Court Appointed
                            Attorneys.
16

17          When public defenders act in their role as advocate, they are not acting under color of state

18   law for § 1983 purposes. See Georgia v. McCollum, 505 U.S. 42, 53 (1992); Jackson v. Brown,

19   513 F.3d 1057, 1079 (9th Cir. 2008). This is because public defenders’ conduct as legal advocates

20   is controlled by rules of professional conduct, which is independent of the administrative direction

21   of a supervisor. See Vermont v. Brillon, 556 U.S. 81, 92 (2009). The same rationale applies to a

22   court-appointed attorney. Crawford v. Sherrer, 2003 WL 21018238, at *1 (N.D. Cal. Apr. 24,

23   2003). See also Georgia v. McCollum, 505 U.S. 42, 53, 112 S.Ct. 2348, 120 L.Ed.2d 33 (1992);

24   Polk County v. Dodson, 454 U.S. 312, 320–25, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981).

25          Here, Plaintiff asserts claims against public defender Patricia Doyle and court-appointed

26   attorneys Dean Kajioka and Monique McNeil for conduct taken in their role as Plaintiff’s advocate.

27   Defendants Doyle, Kajioka, and McNeil were therefore not “acting under color of law” for § 1983

28
                                                      4
 1   purposes. As a result, the Court recommends dismissal of Plaintiff’s claim against Defendants

 2   Doyle, Kajioka, and McNeil with prejudice for failure to state a claim upon which relief can be

 3   granted.

 4                  3.      Criminal Conviction

 5          Federal district courts do not have appellate jurisdiction over a state court. See, e.g., Rooker

 6   v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923); D.C. Court of Appeals v. Feldman, 460 U.S.

 7   462, 482–86 (1983); Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). When a plaintiff

 8   seeks damages on a § 1983 claim that implicates the constitutionality of the plaintiff’s conviction

 9   or sentence, he must demonstrate that the conviction or sentence has been overturned. Heck v.

10   Humphrey, 512 U.S. 477, 480 (1994)). “A claim for damages bearing that relationship to a

11   conviction or sentence that has not been ... invalidated is not cognizable under § 1983.” Id. at 487.

12          Under his request for release, Plaintiff requests release from prison and monetary damages.

13   However, his conviction has not been reversed on direct appeal, expunged by executive order, or

14   declared invalid. “Just as a cause of action for malicious prosecution does not accrue until the

15   criminal proceedings have terminated in the plaintiff's favor, so also a § 1983 cause of action for

16   damages attributable to an unconstitutional conviction or sentence does not accrue until the

17   conviction or sentence has been invalidated.” Heck, 512 U.S. 477, 489–90, 114 S. Ct. 2364, 2374,

18   129 L. Ed. 2d 383 (1994). To the extent that Plaintiff is seeking relief in regard to his criminal

19   conviction, this claim should be dismissed. However, the dismissal must be without prejudice so

20   that he may file an action in the appropriate court in the event he succeeds in invalidating his

21   conviction. See Parks v. Johnson, 2017 WL 1368984, at *4 (D. Nev. Mar. 7, 2017), report and

22   recommendation adopted, 2017 WL 1371257 (D. Nev. Apr. 11, 2017) (citing Belanus v. Clark,

23   796 F.3d 1021, 1024–25 (9th Cir. 2015)).

24          B.      Plaintiff’s RICO Claim

25          Under RICO, it is “unlawful for any person employed by or associated with any enterprise

26   engaged in, or the activities of which affect, interstate or foreign commerce, to conduct or

27   participate, directly or indirectly, in the conduct of such enterprise's affairs through a pattern of

28
                                                       5
 1   racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). “To state a claim under

 2   § 1962(c), a plaintiff must allege (1) conduct (2) of an enterprise (3) through a pattern (4) of

 3   racketeering activity.” Sanford v. MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010). A

 4   “‘pattern’ ... requires at least two acts of racketeering activity.” 18 U.S.C. § 1961(5).

 5   “‘[R]acketeering activity’ is any act indictable under several provisions of Title 18 of the United

 6   States Code, and includes the predicate acts of mail fraud, wire fraud and obstruction of justice.”

 7   Id.

 8           Plaintiff alleges that Defendants “by their very actions are all a part of a criminal

 9   organization within the Clark County court system, in the derict [sic] action of their duty’s [sic].”

10   See Complaint (ECF No. 1-1), 4. Plaintiff fails to allege any facts in the complaint establishing a

11   cause of action under the racketeering statute at 18 U.S.C. § 1962, et seq. Federal Rule of Civil

12   Procedure 9(b) does not allow a complaint to merely lump multiple defendants together but

13   “require[s] plaintiffs to differentiate their allegations when suing more than one defendant ... and

14   inform each defendant separately of the allegations surrounding his alleged participation in the

15   fraud.” Bach v. Idaho State Bd. of Med., 2012 WL 175417, at *5 (D. Idaho Jan. 20, 2012) (citing

16   Swartz v. KPMG LLP, 476 F.3d 756, 764–65 (9th Cir.2007). Plaintiff does not differentiate his

17   claims as to each Defendant. He further makes conclusory statements about their liability that are

18   insufficient as a matter of law and do not satisfy Rule 9(b). Plaintiff does not identify the violations

19   of the criminal statutes listed under 18 U.S.C. § 1961 that the Defendants committed and that

20   constitute “racketeering activity” as required by RICO. It is clear from the face of his complaint

21   that these deficiencies cannot be cured by amendment. Thus, Plaintiff should not be granted leave

22   to amend his complaint. Accordingly,

23   ...

24   ...

25   ...

26   ...

27   ...

28
                                                        6
 1            IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed in Forma

 2   Pauperis is granted. Plaintiff shall not be required to pay an initial partial filing fee. However,

 3   even if this action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C.

 4   § 1915(b)(2).

 5            IT IS FURTHER ORDERED that the movant herein is permitted to maintain this action

 6   to conclusion without the necessity of prepayment of any additional fees or costs or the giving of

 7   security therefor. This Order granting forma pauperis status shall not extend to the issuance of

 8   subpoenas at government expense.

 9            IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(b)(2), the Nevada

10   Department of Corrections shall pay to the Clerk of the United States District Court, District of

11   Nevada, 20% of the preceding month’s deposits to Plaintiff’s account (inmate #1198589), in the

12   months that the account exceeds $10.00, until the full $350.00 filing fee has been paid for this

13   action. The Clerk of the Court shall send a copy of this Order to the Finance Division of the

14   Clerk’s Office. The Clerk shall also send a copy of this Order to the attention of the Chief of

15   Inmate Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV

16   89702.

17            IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (#1-1).

18                                         RECOMMENDATION

19            IT IS HEREBY RECOMMENDED that Plaintiff’s Complaint against Defendant Judge

20   Scisento and Defendants Doyle, Kajioka, and McNeil be dismissed with prejudice due to

21   Plaintiff’s failure to state a claim for which relief can be granted.

22                                                 NOTICE

23            Under Local Rule IB 3-2, any objection to this Finding and Recommendation must be in

24   writing and filed with the Clerk of the Court within fourteen (14) days. Appeals may been

25   waived due to the failure to file objections within the specified time. Thomas v. Arn, 474 U.S.

26   140, 142 (1985). Failure to file objections within the specified time or failure to properly address

27   and brief the objectionable issues waives the right to appeal the District Court’s order and/or

28
                                                        7
 1   appeal factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157

 2   (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3          Dated this 26th day of July, 2019.

 4

 5

 6
                                                          GEORGE FOLEY, JR.
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      8
